Citation Nr: 0516872	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  98-19 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a rating in excess of 30 percent disabling for 
a right shoulder disability, status post surgery.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to 
September 1982.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of February 1998 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Portland Oregon.  The RO denied entitlement to an increased 
evaluation for the service-connected right shoulder 
disability.  Notification of this rating was sent by the RO 
in Reno, Nevada in March 1998, and subsequent actions were 
carried out by the Reno, Nevada RO.  

While the appeal was pending, the RO granted a 30 percent 
rating for the right shoulder disorder in a February 1999 
rating decision, effective the date of the increased rating 
claim.

In September 2003 the Board remanded this matter to comply 
with due process requirements and for additional development.  
This matter is now returned to the Board for further 
consideration.  

The Board notes that the evidence reflects the veteran to 
have a large surgical scar on his right shoulder as a result 
of his service connected injury.  This is referred to the RO 
for consideration as to whether a separate evaluation for the 
scar is warranted, to include evaluation under the recently 
revised regulations pertaining to scars, effective August 30, 
2002.  See Esteban v. Brown, 6 Vet. App. 259 (1994.); See 67 
Fed. Reg. 49590-49599 (July 31, 2002). 


FINDINGS OF FACT

The veteran's right shoulder disability is manifested by 
subjective complaints of pain with objective findings of loss 
of motion, but with no evidence of fibrous union, nonunion 
(false flail joint) or loss of humerus head (flail shoulder).  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
residuals of a right shoulder injury (minor) have not been 
met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 
4.45, 4.71a, Diagnostic Codes 5201, 5202 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the initial unfavorable 
agency decision was made prior to passage of the VCAA.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  

The VA provided the veteran with notification of the duty to 
assist in a March 2004 letter.  In this letter, the veteran 
was told of the requirements to establish an increased rating 
for his claim, of the reasons for the denial of his claim, of 
his and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claim.  The 
duty to assist letter and the SSOC specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.    

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After receipt of the content-complying letter in March 2004,  
the claim was readjudicated based upon all the evidence of 
record.  There is no indication that the disposition of this 
claim would have been different had he received pre-AOJ 
adjudicatory notice pursuant to section 5103(a) and § 
3.159(b).  Accordingly, any such error is nonprejudicial.  
See 38 U.S.C. § 7261(b)(2).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Service medical records were previously obtained and 
associated with the claims folder.  Furthermore, VA medical 
records, referred to by the veteran, were obtained and 
associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The evidence of record includes several examination 
reports, and the most recent examination report of December 
2004 provides a current assessment of the veteran's condition 
based not only on examination of the veteran, but also on 
review of the records.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

II.  Increased evaluation

The veteran contends that his right shoulder disorder is more 
severe than the current 30 percent evaluation.  The service 
medical records reflect that the veteran, who is left handed, 
injured his right shoulder while playing football in February 
1981.  He was assessed with chronic acromioclavicular (AC) 
separation of the right shoulder by the Medical Board in 
August 1981, which recommended he undergo open reduction 
surgery and internal fixation with K wire.  He underwent such 
surgery in September 1981.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 3.102; 38 C.F.R. §§ 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2004).  The United States Court 
of Appeals for Veterans Claims (Court) has held that the RO 
must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

According to 38 C.F.R. § 4.59 (2004), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See also Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 
Vet. App. 417 (1995).

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Once the evidence is assembled, the Secretary is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. Id.

The veteran filed his claim for an increased rating in June 
1997.  Evidence received in conjunction with this claim 
include VA treatment records from 1997 showing ongoing 
complaints of right shoulder pain with treatment that 
included injections.  A March 1997 treatment record noted a 
surgical history that included a second surgery in December 
1985 of a right distal clavicle resection with possible 
reconstruction, but his pain never did resolve.  The veteran 
complained of nearly constant pain in the right shoulder 
area, particularly with any sort of activity at shoulder 
level or above.  He was noted to have a well healed surgical 
scar on the right shoulder and obvious deformity with distal 
clavicle displaced superiorly.  There was no numbness or 
motor deficit, with deep tendon reflexes positive and 
symmetric.  He had exquisite tenderness in the area of the AC 
joint.  He had negative impingement test and negative 
reinforcement test, except adduction caused pain.  X-rays 
from March 1997 showed type I acromion on the right.  The 
assessment in March 1997 was right shoulder probable failed 
Weaver-Dunn AC joint reconstruction.  VA treatment records 
reveal that he continued having complaints of right shoulder 
pain in 1997, including April 1997, June 1997, and September 
1997.

An August 1997 VA muscles examination revealed complaints of 
continued right shoulder pain, described as severe.  He rated 
his pain as a scale of 7 or 8 on a scale from 0 to 10.  On 
physical examination his scar was well healed and non 
symptomatic.  Movement of the right shoulder yielded mild 
crepitus during auscultation and muscle strength was weak on 
gravity testing and against resistance.  No evidence of 
tissue loss or other abnormal muscle findings such as 
adhesions were found on the right shoulder.  He was noted to 
have a tenderness over the anterior right shoulder, over the 
superior area of the right shoulder over the AC joint and 
over the sub deltal region.  He complained of pain with every 
movement.  X-rays and MRI were noted to show no evidence of 
rotator cuff tear or effusion.  The diagnosis was dislocation 
of the right shoulder status post surgical correction with 
removal of the distal right clavicle at the AC joint.  

A September 1997 private MRI of the right shoulder yielded no 
evidence of rotator cuff tear or effusion seen.  

In November 1998 the veteran testified at a hearing held 
before a hearing officer at the RO that his right shoulder 
disability adversely affected his employment and noted that 
he had lost three jobs because of problems caused by his 
right shoulder in performing his duties at work.  He 
indicated that the jobs he lost were heavy labor jobs and he 
now worked a minimum wage job.  He testified that he had been 
considering getting a third surgery done on his right 
shoulder.  

A December 1998 MRI of the right shoulder yielded an 
impression of status post acriomioplasty with post surgical 
soft tissue changes; mild increased signal along the bursal 
surface of the distal supraspinatous tendon consistent with 
degeneration and or fibrillation.  Question changes from 
prior impingement.  

A December 1998 evaluation by VA inpatient revealed 
complaints of increasing pain in the right shoulder, with a 
history of having constant pain since his injury.  He 
described pain with any sort of shoulder motion.  On 
examination, he was noted to be well muscled with a rather 
large zig zag shaped scar over the right AC joint.  The AC 
was noted to be partially resected, was elevated 1 cm and 
palpable on the distal end.  He was slightly tender over 
there and seemed to be tender over his upper trapesius.  
There was no atrophy of the muscles around the shoulder or 
elsewhere on the right arm.  His range of motion was as 
follows:  Active, passive and lying elevation was 95 degrees, 
130 degrees and 50 degrees respectively.  Abduction was 70 
degrees active, 120 degrees passive, and 46 degrees lying.  
Extension was 50 degrees active, 70 degrees passive, and 40 
degrees lying.  Internal rotation was S1 actively and T 12 
passively.  

The physician reviewed the December 1998 MRI and opined that 
he believed the veteran had an AC reconstruction rather than 
an acromioplasty.  The impression was that the veteran was 
believed to have had a third degree separation and had a 
surgical repair which was partially successful, but now he 
had some AC joint discomfort.  The physician also noted that 
the veteran had a cervical spine disc disease which was 
likely the cause of a lot of pain in his neck and trapezius 
area.  The physician also commented that the range of motion 
tests appeared invalid due to the fact that the veteran's 
range of motion in the lying position was distinctly worse 
then in other positions that would put more strain on the AC 
joint.  The examiner did remark that the veteran would have 
difficulty with any heavy or prolonged over the head work.  
Muscle testing revealed abduction, flexion and extension to 
all be quite strong.  

A July1999 VA medical examination of the right shoulder 
revealed complaints in which the veteran described a "rubber 
band feeling" in his shoulder joint, with numbness in the 
last three fingers of his hand.  He stated there was 
stiffness with a "knot" in the right shoulder region and 
that raising the right arm caused "sharp pain."  Range of 
motion was the same active and passive and was as follows: 
180 degrees forward flexion, 130 degrees abduction, and 90 
degrees internal and external rotation.  There was no 
limitation of motion due to fatigue, weakness or lack of 
endurance.  There was no edema or instability, redness, heat 
or abnormal movement.  There was absence of the contour of 
the distal end of the clavicle and faint crepitus.  There was 
no evidence of guarding movement and no ankylosis.  There 
were negative impingement and apprehension signs.  The 
examiner reviewed prior MRI and X-ray reports and diagnosed 
status post resection of the distal end of the right clavicle 
with signs of supraspinatous tendonitis.  

VA treatment records from 2003 to 2004 reveal ongoing right 
shoulder complaints.  In November 2003 he was noted to have 
some pain on palpation over the right shoulder muscles and 
trapezius, but no tenderness over the right AC joint.  There 
was some limitation of abduction, especially beyond 90 
degrees.  There was no evidence of synovitis, effusion or 
trauma around the joint area.  There was no tenderness over 
the subacromial bursa or lateral aspect of the deltoid.  The 
impression in November 2003 was right shoulder pain which is 
chronic.  He was placed on Voltaren and Flexiril.  In 
February 2004, he was seen on follow up with complaints that 
the Voltaren was not helping much with the pain.  Examination 
revealed libation of right shoulder motion, especially 
limited abduction.  There was some tenderness over the 
lateral aspect of the deltoids.  The impression was chronic 
arthralgias in the shoulders.  The Voltaren was changed to 
Lodine.  

The report of the most recent VA examination of December 2004 
noted the veteran to be left handed.  The exam revealed 
complaints of constant aching pain involving the entire right 
shoulder, which he described as having a 10/10 intensity.  He 
claimed markedly painful limitation of the right shoulder.  
The pain was worsened by pushing and pulling activities.  He 
stated that pushing or pulling a door would cause severe 
right shoulder pain.  Any lifting activities of more than a 
few pounds with the right arm caused marked worsening of the 
shoulder pain.  He stated that he was unable to use his right 
arm for any above the shoulder level activities.  He 
complained of generalized weakness involving the entire right 
arm, including weakness of grip with the right hand.  He had 
normal right hand sensation and was able to make a tight fist 
with the right hand.  He had no limited motion involving the 
upper wrist or hand.  He denied swelling or redness to the 
right shoulder.  He stated that the shoulder was unstable and 
occasionally dislocated.  He indicated that he suffered 
"dislocation" of the shoulder a few times a week when 
making vigorous motion with the right shoulder.  However he 
stated he was able to self reduce the "dislocations."  He 
never required any medical assistance to reduce any 
dislocation of the right shoulder.  He denied any fever, skin 
changes or swelling of the peripheral joints.  There was no 
redness or drainage from the scars on the right shoulder.  

He was noted to take muscle relaxants for his right shoulder 
pain, with minimal benefit and without adverse side effects.  
He stated that his constant severe shoulder pain was stable 
and without flare ups.  He occasionally wore a sling on his 
right arm when the shoulder is painful after making vigorous 
motion or attempting to lift weights weighing more than a few 
pounds using the right arm.  He denied any other surgeries or 
injuries to the right shoulder and again noted that he never 
needed medical help in "reducing" his frequently claimed 
dislocations.  He denied any inflammatory arthritis, fevers 
or skin changes or swollen peripheral joints.  He was noted 
to work as a machine operator for Good Humor and stated that 
work activity with the machine caused increased pain in the 
right shoulder.  He was unable to do any activity which 
required his right arm be raised above shoulder level or 
lifting over 20 pounds.

On physical examination, the right shoulder revealed an 
ancient well healed scar about 4 inches long and was well 
healed without inflammation.  He complained of severe pain on 
mild palpation over the anterolateral aspect of the right 
shoulder.  The right shoulder was well muscled and showed no 
wasting at the deltoid muscle.   The right shoulder 
internally and externally rotated 90 degrees and extended to 
50 degrees without pain and abducted from 0-90 degrees 
without pain.  He further abducted the right shoulder 
variously from 90-130 degrees without pain and at times 90 to 
160 degrees actively, and complained of pain throughout the 
entire motion.  He permitted passive abduction of the right 
shoulder from 0 to 170 degrees and complained of pain 
bitterly from 90 to 170 degrees of the passive abduction.  
The forward flexion of the right shoulder was 0-130 degrees, 
at which point the veteran complained bitterly of pain and 
stopped suddenly, not allowing further passive forward 
flexion.  

There was neither palpable click nor instability of the right 
shoulder.  Both upper arms measured 11 inches girth at the 
mid biceps and the forearms measured 11 inches girth at their 
widest diameter bilaterally.  The hands were of normal 
appearance.  He could easily make a fist with both hands.  
The grip strength in the right hand was 30, 40 and 25, while 
the left hand was 50, 52 and 50 using the Jamar dynometer 
without pain.  There was no muscle wasting in the hands and 
normal skin fold patterns in both hands.  X-ray of the right 
shoulder revealed a resection of the distal clavicle.  The 
glenohumeral joint was normal without evidence of 
osteoarthritis.  There was no diffuse osteoporosis evident in 
the shoulder girdle.  No fracture or abnormal soft tissue 
calcifications were present.  The diagnosis was status post 
surgical resection of the distal clavicle as treatment for an 
acromioclavicular separation.  

The impression yielded in the December 2004 VA examination 
was that the veteran's current subjective complaints were not 
consistent with his current examination.  Lack of any muscle 
wasting involving the right shoulder girdle and the normal 
bone ossification on plain X-rays showed the examiner that 
the right shoulder was being used in a normal fashion.  The 
surgery that was performed on the right shoulder consisting 
of a resection of the distal clavicle was a good surgical 
procedure with good results, which normally had residuals of 
only episodes of pain when the right shoulder was used in an 
overhead position for extended periods of time.  The 
veteran's present subjective complaints of pain with light 
touch above the shoulder were inconsistent with the current 
findings on objective examination.  There was no evidence of 
laxity or palpable subluxation or dislocation of the right 
shoulder at either the acromioclavicular or glenohumeral 
joint on examination.  

The examiner further opined that the veteran's subjective 
complaints would be best described as being of no more than 
of an intermittent minimal nature.  The examiner opined that 
the veteran was able to use his right arm for all activities 
other than long overhead use of the right arm.  The examiner 
would not expect any problems with pushing or pulling, nor 
would the examiner expect the veteran to have difficulty 
lifting a 100 pounds to chest level.  The examiner further 
expected that the veteran could lift up to 25 pounds over his 
head without difficulty.  The veteran was not expected to 
have abnormalities regarding grip strength, sensation or use 
of the hand as a result of his right shoulder injury and 
surgery.  

VA X-rays from December 2004 revealed findings of a resection 
of the distal portion of the right clavicle.  The clavicle 
was satisfactory position relative to the coracoid.  The 
glenohumeral joint was normal without osteoarthritic changes.  
There were no abnormal soft tissue calcifications.  There was 
normal ossification of the glenohumeral and bony elements 
about the right shoulder.  The X-ray gave an impression of 
status post resection acromioclavicular joint, right 
shoulder.  

The veteran's right shoulder disorder has been evaluated 
under Diagnostic Codes 5201 and 5202.  Under 38 C.F.R. § 
4.71a, Diagnostic Code 5201, limitation of motion to 25 
degrees from the side warrants a 30 percent evaluation for 
the minor arm.  Thirty percent in the minor extremity is the 
maximum schedular rating under this diagnostic code. 38 
C.F.R. § 4.71a, Diagnostic Code 5201 (2004).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5202, (impairment of 
the humerus), a 20 percent evaluation is warranted for 
recurrent dislocations at the scapulohumeral joint, with 
frequent episodes and guarding of the arm movements of the 
minor arm; recurrent dislocations at the scapulohumeral joint 
with infrequent episodes and guarding of movement only at the 
shoulder level; or  malunion of the humerus with marked 
deformity of the minor arm or moderate deformity.  A 40 
percent evaluation is warranted for a fibrous union of the 
humerus.  Nonunion of the humerus warrants a 50 percent 
evaluation for the minor arm.  A loss of the humerus head 
warrants a 70 percent evaluation for the minor arm. 

Upon review, the Board finds that the medical evidence does 
not support an evaluation in excess of 30 percent for the 
veteran's right shoulder disability.  The veteran is in 
receipt of the maximum evaluation for limitation of motion of 
the minor arm under Diagnostic Code 5201.  The evidence 
clearly does not reflect that the veteran has a fibrous union 
of the humerus, nor is there non union (false flail joint) or 
loss of humerus head (flail shoulder) shown.  The overall 
evidence, to include the most recent VA examination report of 
December 2004 reflects a diagnosis of status post surgical 
resection of the distal clavicle as treatment for an 
acromioclavicular separation.  This examination also noted 
that no fracture or abnormal soft tissue calcifications were 
present.  Clinical findings, and X-ray findings from the 
December 2004 VA examination as well as prior medical 
evidence including earlier MRI findings all show no evidence 
of a fibrous union of the humerus, non union or loss of 
humerus head.  

The examiner in December 2004 further opined that the 
veteran's current subjective complaints were not consistent 
with his current examination.  Lack of any muscle wasting 
involving the right shoulder girdle and the normal bone 
ossification on plain X-rays showed the examiner that the 
right shoulder was being used in a normal fashion.  Thus a 
higher evaluation is not warranted under DC 5202.  

The Board has also considered whether the veteran may be 
entitled to a higher rating under other potentially 
applicable Diagnostic Codes, with Diagnostic Code 5200 for 
ankylosis of scapulohumeral articulation the only remaining 
Code for with the potential for a higher evaluation for the 
veteran's right shoulder.  However, the evidence indicates 
the veteran currently does not have ankylosis in his left 
shoulder, so Diagnostic Code 5200 is inapplicable. 

The Board further finds that while 38 C.F.R. §§ 4.40 and 4.45 
are for application here, there is insufficient objective 
evidence of pathology, disuse atrophy, incoordination on use, 
weakness, or painful motion such that a rating in excess of 
30 percent is warranted under these regulations.  See Deluca 
v. Brown , 8 Vet. App. 202 (1995); see also VAGCOPPREC 9-98, 
63 Fed. Reg. 56704 (1998).  In this regard, the functional 
limitations due to pain were clearly documented by the 
examiners in the VA examinations including the most recent VA 
examination of December 2004.  Again it is noted that the 
veteran is in receipt of the maximum allowable evaluation for 
loss of motion. 

The Board has also reviewed the record under the provisions 
38 C.F.R. § 3.321.  The Board concludes that there is no 
evidence warranting further action on this question.  There 
is no evidence demonstrating that the service-connected right 
shoulder disorder markedly interferes with employment.  He is 
noted to work as a machine operator.  There is no evidence 
that the veteran has been hospitalized or has required 
frequent treatment due to this disability.


ORDER

Entitlement to an increased evaluation in excess of 30 
percent for residuals of a right shoulder injury (minor) is 
denied.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


